DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 	By way of this response, claims 1 and 11 have been amended, claims 7, 9 and 10 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William C. Pannell on 04/29/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 8 has been cancelled.

Claim 17 has been amended as follow:
The fluidic oscillator array of claim 11 
Allowable Subject Matter
Claim 1-6, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “each of the at least two fluidic oscillators includes an interaction chamber plane extending between the first attachment wall and the second attachment wall of the at least two fluidic oscillators, the first portion of each fluidic oscillator is disposed on an opposite side of the interaction chamber plane of the respective fluidic oscillator from the second portion of the respective fluidic oscillator, the interaction chamber plane of the at least two of the fluidic oscillators are parallel with each other such that the first portion of at least one of the fluidic oscillators is disposed adjacent the second portion of at least one other fluidic oscillator” or “the first fluidic oscillator is disposed relative to the second fluidic oscillator such that the first feedback channel of the first fluidic oscillator is closer to the second feedback channel of the second fluidic oscillator than to the first feedback channel of the second fluidic oscillator” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753